Citation Nr: 0632565	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-43 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
purposes.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.  He died in December 1996.  The appellant is 
seeking recognition as his surviving spouse for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision by the VA Regional 
Office (RO) in Cleveland, Ohio which denied the claim.


FINDINGS OF FACT

1.  The veteran and the appellant were married in December 
1950, and were divorced in December 1989.

2.  The veteran died in December 1996.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for VA purposes.  38 U.S.C.A. § 101(3), (31) 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as the veteran's surviving 
spouse for the purpose of the award of VA benefits.

The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the United States Court of 
Appeals for Veterans Claims (the Court) has held that VCAA is 
not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, Court recognizes that neither duty to assist nor 
duty to notify provisions of VCAA are implicated when 
question is limited to interpretation and application of a 
statute].  Similarly, in Manning v. Principi, 16 Vet. App. 
534 (2002), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.

The Board hastens to add that the appellant has been accorded 
appropriate due process in this matter.  The RO has explained 
to the appellant the bases for denial of her claim, as set 
forth in the denial letter sent to her in January 2004, and 
has afforded her the opportunity to present information and 
evidence in support of her claim.  She declined the 
opportunity to present testimony at a personal hearing.

Relevant law and regulations

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  
See 38 U.S.C.A. § 101(31) (West 2002).  The term "wife" means 
a person whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a) (2006).  Under 
38 C.F.R. § 3.1(j), the term "marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of marriage or the law of the place where the 
parties resided when the rights to benefits accrued.  See 
also 38 C.F.R. § 3.205 (2006).

Additionally, 38 U.S.C.A. § 101(3) (West 2002) states that 
the term "surviving spouse" means a person who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  See also 38 C.F.R. § 3.53 
(2006).

Under 38 U.S.C.A. § 101(3) (West 2002) and 38 C.F.R. § 3.53 
(2006), a surviving spouse will have met the requirement for 
continuous cohabitation, even if he or she was separated from 
the veteran at the time of death, provided that the 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse, and the 
surviving spouse has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  

Analysis

The facts in this case are not in dispute.  The veteran and 
the appellant were married in December 1950.  They were 
divorced in December 1989.  The veteran listed his marital 
status as "divorced" on his initial Application for 
Compensation or Pension in October 1994, and provided a copy 
the Judgment and Final Decree of Divorce.  The appellant 
herself has also acknowledged that she and the veteran were 
divorced in December 1989, to include in her November 2003 VA 
Form 21-534 [Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse].  Moreover, their divorce decree reflects 
that the appellant was the plaintiff in the case.  In 
addition, the veteran's death certificate lists his marital 
status as "divorced."

Notwithstanding the undisputed fact that the appellant and 
the veteran were no longer married at the time of his death, 
the appellant has contended that she is still entitled to 
recognition as the veteran's surviving spouse in that he was 
at fault for their initial separation.  Specifically, that he 
left in August 1989, and had no contact until February 1990.  
She has also asserted that she only divorced the veteran 
because she could not pay the mortgage and other bills.  
Moreover, she has asserted that she has not remarried, nor 
held herself out as the spouse of another person.  

However, the appellant and the veteran were divorced, not 
separated, at the time of the veteran's death.  The law 
requires that a claimant actually be married to a veteran at 
the time of his death in order to be entitled to recognition 
as a "surviving spouse."  Consequently, the "continuous 
cohabitation" provisions of 38 U.S.C.A. § 101(3) and 
38 C.F.R. § 3.53 are not applicable to this case.

The appellant has also contended that she is recognized as 
the veteran's surviving spouse by the Social Security 
Administration (SSA), and, thus, should be entitled to the 
same recognition by VA.  However, the law and regulations 
which govern SSA benefits are separate and distinct from that 
of VA.  As such, the SSA's decision has no bearing on the 
Board's adjudication of this claim.  

For these reasons, the Board concludes that the appellant has 
no legal entitlement to recognition as the veteran's 
surviving spouse for VA purposes.  The Court has held that in 
a case where the law, as opposed to the facts, is dispositive 
of the claim, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Consequently, her appeal must be 
denied as a matter of law.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for VA purposes is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


